EASTERBROOK, Circuit Judge,
dissenting.
An alien who reenters the United States after being removed may be prosecuted wherever that crime occurs, 8 U.S.C. § 1329 — which under 8 U.S.C. § 1326(a)(2) means wherever he is “found.” Orona-Ibarra was prósecuted in the Central District of Illinois, and in any normal usage he was “found” there. True, he had been found earlier in Texas (where he was in custody on state charges), but he was also found in Illinois. Because the crime is a continuing offense, an alien can be found more than once. United States v. Rodriguez-Rodriguez, 453 F.3d 458 (7th Cir. 2006). That’s what happened to Orona-Ibarra.
My colleagues worry that reading “found” to mean “wherever the alien happens to be” would allow federal officials to cart an alien to whatever district they think is likely to impose the longest sentence. I agree with the majority that a person who is continuously in the custody of immigration officials is not subject to nationwide venue — though that’s not what happened to Orona-Ibarra. Instead of worrying about what might happen to someone else, let’s work through what actually happened to Orona-Ibarra.
' Orona-Ibarra reentered the United States by stealth. He was arrested by Texas, for a state offense, and prosecuted in state court. Federal immigration officials lodged a detainer with Texas, but this detainer did not tell Texas what to do when Orona-Ibarra’s nine-month sentence expired. It just asked for notice of his impending release. It said: “IT IS REQUESTED THAT YOU: ... Notify this office of the time of release at least 30 days prior to release or as far in advance as possible.” Indeed, federal regulations define immigration detainers as requests rather than commands. 8 C.F.R. § 287.7(a) (“The detainer is a request that such agency [the one with custody] advise the Department [of Homeland Security], prior to release of the alien, in order for the Department to arrange to assume custody, in situations when gaining immediate physical custody is either impracticable or impossible.”). See also Arizona v. United States, — U.S.-, 132 S.Ct. 2492, 2507, 183 L.Ed.2d 351 (2012) (describing immigration detainers under 8 U.S.C. § 1357(d) as requests); Galarza v. Szalczyk, 745 F.3d 634 (3d Cir. 2014) (so holding).
The United States is a party to the Interstate Agreement on Detainers and might have tried to use it to compel Texas to surrender Orona-Ibarra for prosecution, but the United States did not invoke the Agreement — likely because Orona-Ibarra had not yet been charged with a federal crime, so his situation was outside the scope of Article IV(a), which applies only when “an untried indictment, information, or complaint is pending” against the person. Nor did a federal judge issue a writ of habeas corpus ad prosequendum, a command lying outside -the Agreement. See United States v. Mauro, 436 U.S. 340, 98 S.Ct. 1834, 56 L.Ed.2d 329 (1978).
The detainer, based as it was on immigration officials’ knowledge that Orona-Ibarra had no right to be in the United States, meant that he had been “found” in Texas. But given the holding of Rodriguez-Rodriguez, that did not prevent him from being found again in another state.
To say that § 1326 creates a continuing offense is not to say for how long the offense continues. We held in United States v. Lopez-Flores, 275 F.3d 661 (7th Cir. 2001), following decisions of at least four other circuits, that the offense ends once the alien has been arrested for the § 1326 offense. That did not occur when Texas arrested Orona-Ibarra for a drug crime. Nor did it occur at the next step, when Texas turned Orona-Ibarra over to *879the Marshals Service. It took him into custody because his illegal reentry and drug offense in Texas violated the conditions of his supervised release from an earlier sentence imposed by the Central District of Illinois following conviction for another drug crime. Once Orona-Ibarra was in Illinois, the district court revoked his supervised release and sentenced him to time served. Only then was he arrested and charged with the § 1326 offense — and he was prosecuted in the only district where he was arrested for that crime. Putting Rodriguez-Rodriguez together with Lopez-Flores shows that venue in Illinois is proper.
My colleagues say that they accept the holdings of both Rodriguez-Rodriguez and Lopez-Flores, but their opinion has a different focus. Lopez-Flores tells us that the crime continues until arrest for the § 1326 offense. Over the course of the majority opinion, arrest morphs into custody, and then custody morphs into control — so that if federal officials control an alien in District A, even when someone else has custody, the United States can’t prosecute him in District B for a violation of § 1326. Yet to say that X has control over Y is not to say that X has arrested Y for a particular crime, the issue that matters under Lopez-Flores. Anyway, I don’t see how immigration officials had control of Orona-Ibarra before the revocation of his supervised release in Illinois. To repeat, an immigration detainer is nothing but a request to a coordinate sovereign for timely notice of an impending release. The majority’s statement that immigration officials “kept [Orona-Ibarra] under continuous control through the detainer” (opinion at 12) treats an immigration detainer as something it isn’t. If we treat an immigration detainer as what it purports to be (and what Galarza held it to be), it should not affect the permissible venue of a criminal prosecution.
But suppose we equate the detainer with custody. There remains the holding of United States v. Herrera-Ordones, 190 F.3d 504 (7th Cir. 1999). Herrera-Ordones was arrested in Northern Indiana, then moved by federal officials to Southern Indiana. We held that venue was proper in Southern Indiana because that’s where the arrest for the § 1326 violation occurred. (True, federal agents weren’t sure that a § 1326 prosecution was proper until Herrera-Ordones got to Southern Indiana, but the critical point is that the Southern District of Indiana was where the immigration arrest occurred.) So even on the assumption that Orona-Ibarra was in federal “custody” or “control” in Texas, he was not under arrest for the § 1326 offense until he got to Illinois. He was therefore “found” in the Central District of Illinois, and venue was proper there.
Orona-Ibarra was present in Illinois because a district judge decided to enforce the supervised-release portion of an earlier sentence for a drug crime, not because the Executive Branch set out to manipulate venue for an immigration crime. A claim of manipulation would be more plausible if, after finally gaining custody of Orona-Ibarra in Illinois, immigration officials had hauled him back to Texas.